DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 4/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct species of the claimed invention:
Group I (Claims 1-4, 9-10, 16-21, and 24-30), drawn to a method for a method performed by a wireless device for Licensed Assisted Access (LAA), the method comprising: receiving a first and a second opportunities for performing a first uplink transmission within a period of time, the first opportunity being received earlier than the second opportunity within the period of time; performing the first uplink transmission using the first opportunity; and determining a treatment of the second opportunity based on the first opportunity. Application Fig. 5. Classification H04W72/0412 and H04W72/0446 in Cooperative Patent Classification (CPC) system;
Claim 36), drawn to a method for network node for Licensed Assisted Access (LAA) to send a grant to a wireless device for indicating an uplink transmission opportunity during a period of time; receive, during the period of time, an uplink transmission using resources not indicated by the sent grant; in response to receiving the uplink transmission, send an indication to the wireless device to suppress the sent grant before the period of time expires as shown in Fig. 6. Classified in H04W72/14 and H04W74/0808 in the CPC system.
The species are independent or distinct because they contain non-obvious variations of methods for CSI transmission. In the instant case, Group I, requires a UE determining a treatment of the second opportunity based on the first opportunity. Group II, requires a base station sending a grant to a wireless device for indicating an uplink transmission opportunity during a period of time; receive, during the period of time, an uplink transmission using resources not indicated by the sent grant; in response to receiving the uplink transmission, send an indication to the wireless device to suppress the sent grant before the period of time expires. 
In addition, these species (i.e., Group I and Group II) are mutually exclusive, and are not obvious variants of each other based on the current record. See MPEP § 806.04(b), § 806.04(f).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

3.	During a telephone conversation with Mr. Brent Capehart on 11/02/2021 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-4, 9-10, 16-21, and 24-30.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 36 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-2, 9, 16-17 and 24-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noh et al., (US 2019/0037601), hereinafter Noh. 
Regarding Claim 1, Noh teaches A method performed by a wireless device for Licensed Assisted Access (LAA) ([Para. 0079-0080] Fig. 10, UE and a base station in an LAA service environment (LAA SCell) which is referred to as LTE-unlicensed (LTE-U)), the method comprising: receiving a first and a second opportunities for performing a first uplink transmission within a period of time, the first opportunity being received earlier than the second opportunity within the period of time ([Para. 0253-0255] Fig. 18, describes in the LAA SCell, UE receives UL grant (UG#1) from base station for scheduling transmission in an n-th UL transmission burst (UTB#1) (i.e., first opportunity) and receive UL grant (UG#2) for scheduling the (n+1)-th UL transmission burst (UTB#2) (i.e., second opportunity), where the UG#1 is being received earlier than the UG#2 within a period of time); performing the first uplink transmission using the first opportunity ([Para. 0255] the UE may transmit an n-th UL transmission burst (UTB#1)); 

Regarding Claim 2, Noh teaches wherein determining the treatment of the second opportunity comprises suppressing the second opportunity in response to determining that the uplink transmission using the first opportunity was successful. 
The examiner has given the claims their broadest reasonable interpretation consistent with the specification. MPEP § 2111. The examiner interprets “suppressing the second opportunity” as “decreasing the second transmission opportunity”.
([Para. 0226, 0229, 0255] when the base station performs the CWS update/adjustment for each user equipment, it may consider performing the CWS update/adjustment based on whether the base station receives the PUSCH transmitted by the user equipment. For example, when the user equipment transmits the PUSCH 

Regarding Claim 9, Noh teaches wherein suppressing the second transmission opportunity is based on a capability of the wireless device. [Para. 0085-0089] the CWS is contention window size or the time interval in which the terminal uses to sense a channel in an idle state before performing a transmission on the channel (contend for transmission opportunity), which is based on whether the terminal is successfully accessing the channel by sensing that the channel is idle by a clear channel assessment.

Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being anticipated by Noh. Noh further teaches a wireless device for Licensed Assisted Access (LAA), comprising: a network interface; and processing circuitry communicatively connected to the network interface ([Para. 0307-0309] Fig. 29, the user equipment 100 may include a processor 110 connected to communication interfaces 120).

Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 10.

Regarding Claim 26, Noh teaches wherein the processing circuitry is configured to suppress the second transmission opportunity based on an indication received from a network node. ([Para. 0226, 0229, 0255] the UE receives the UG#2 with NDI value from the base station. If the NDI toggled, the NDI value is used for indicating the size of the CWS reset to the minimum value (suppress the second transmission opportunity.  [Para. 0085-0089] the CWS is contention window size or the time interval in which the terminal uses to sense a channel in an idle state before performing a transmission on the channel (contend for transmission opportunity). That is when the CWS for the 

Regarding Claim 27, Noh teaches wherein the indication is received in a Radio Resource Control (RRC) signaling. ([Para. 0274] the UL grant transmitted from a base station to a UE in RRC signaling).

Regarding Claim 28, Noh teaches wherein the processing circuitry is configured to suppress the second transmission opportunity based on the second transmission opportunity being a grant for a new transmission. ([Para. 0073] Fig. 8b shows the UE receives an UL grant with NDI for the second transmission opportunity. If the NDI is toggled, the NDI indicates the second transmission opportunity is grant for new data transmission).

Regarding Claim 29, Noh teaches wherein the processing circuitry is configured to determine the treatment of the second opportunity by performing a second uplink transmission using the second transmission opportunity in response to determining that the first uplink transmission using the first opportunity is successful ([Para. 0255] Fig. 18, the UE receives the UL grant (UG#2). The user equipment may transmit UTB#2 (second uplink transmission opportunity) according to UG#2 in an unlicensed band. The UTB#2 transmission opportunity is based on the size of CW, which is adaptively changed (i.e., treatment of the UTB#2) according to the reference subframe in the most .

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

5.	Claims 3-4, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Noh as applied to claim 1 above, and in view of Chang et al., (US 2020/0396026) hereinafter Chang.

Regarding Claim 3, Noh does not disclose wherein determining the treatment of the second opportunity comprises considering the second opportunity as invalid in response to determining that the uplink transmission using the first opportunity was successful.   
Chang teaches wherein determining the treatment of the second opportunity comprises considering the second opportunity as invalid (interpreted as the UE does not process the grant) in response to determining that the uplink transmission using the first opportunity was successful. ([Para. 0084] in some embodiments, the eNB 104 and/or UEs 102 may be arranged to operate in accordance with a license assisted access (LAA) arrangement. [Para. 0076, 0150-0151] describes the UE may transmit a grant-less uplink (GUL) transmission during a first sub-frame. The eNB 104 may attempt to decode the GUL transmission. If the GUL transmission is successfully decoded (the first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Noh and Chang to enable LAA to operate in unlicensed spectrum to improve the spatial diversity and channel capacity. 
Regarding Claim 4, Noh does not disclose wherein determining the treatment of the second opportunity comprises not acting upon the second opportunity in response to determining that the first uplink transmission using the first opportunity was successful.
Chang teaches wherein determining the treatment of the second opportunity comprises not acting upon the second opportunity in response to determining that the first uplink transmission using the first opportunity was successful. ([Para. 0076, 0150-0151] Fig. 12 shows if the the GUL 1226 may be successfully decoded by the eNB 104, and the UE 102 may ignore a retransmission grant of the DCI 1224 for the SUL. The UE 102 may refrain from a transmission indicated by the DCI. That is, not acting upon the second opportunity in response to determining that the first uplink transmission using the first opportunity was successful.

Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 4.

5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Noh as applied to claim 9 above, and in view of Yamada et al., (US 2020/0382967) hereinafter Yamada.

Regarding Claim 10, Noh does not disclose wherein the capability of the wireless device depends on a priority of data to be transmitted. 
Yamada teaches wherein the capability of the wireless device depends on a priority of data to be transmitted ([Para. 0133] In communication in the unlicensed band (LAA), carrier sense is successful with the determination that a channel is idle for the terminal to access the channel for transmission that depending on the priority of data. The priority of data can be expressed in a priority class (channel access priority class). The contention window (CWS) is also referred to as counter for LBT which may also vary depending on the priority class).
.

6.	Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Noh as applied to claim 16 above, and in view of Li et al., (US 2021/0259020) hereinafter Li.

Regarding Claim 20, Noh does not disclose wherein the first transmission opportunity is one of a scheduled grant from a network node for the uplink transmission and an autonomous uplink access.
Li teaches wherein the first transmission opportunity is one of a scheduled grant from a network node for the uplink transmission and an autonomous uplink access. ([Para. 0194-0196] for the unlicensed carrier resource, if the UE performs CCA successfully, it is checked whether there is a corresponding uplink grant (UL grant) at the time of the n-k, if yes, a single subframe or continuous multiple subframes (i.e., including first transmission opportunity and second transmission opportunity) are transmitted according to the UL grant; and if not, the data transmission is performed in an autonomous manner.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Noh and Li to enable LAA operation to reduce control signaling overhead and to improve the resource utilization rate.
Regarding Claim 21, Noh does not disclose wherein the second transmission opportunity is one of an autonomous uplink access and a scheduled grant from a network node for the uplink transmission.
Li teaches wherein the second transmission opportunity is one of an autonomous uplink access and a scheduled grant from a network node for the uplink transmission. ([Para. 0194-0196] for the unlicensed carrier resource, if the UE performs CCA successfully, it is checked whether there is a corresponding uplink grant (UL grant) at the time of the n-k, if yes, a single subframe or continuous multiple subframes (i.e., including first transmission opportunity and second transmission opportunity) are transmitted according to the UL grant (i.e., a grant scheduling for UL transmission); and if not, the data transmission is performed in an autonomous uplink access).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Noh and Li to enable LAA operation to reduce control signaling overhead and to improve the resource utilization rate.

7.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Noh as applied to claim 16 above, and in view of Kannan et al., (US 2017/0202022) hereinafter Kannan.

Regarding Claim 30, Noh does not disclose wherein the processing circuitry is configured to determine the treatment of the second opportunity by performing the first 
Kannan teaches wherein the processing circuitry is configured to determine the treatment of the second opportunity by performing the first uplink transmission using the second transmission opportunity in response to determining that the first uplink transmission using the first transmission opportunity has failed ([Para. 0069] Fig. 1, UE 115 and base station 105 are operating in an unlicensed frequency spectrum that these devices may perform LBT and CCA prior to communicating in order to determine whether the channel is available for uplink transmission. [Para. 0028-0029, 0064, 0096] in some example, if the LBT failed, the uplink resources may be shifted to the resources to subsequent subframes for UL transmission. That is in response to determining that the first uplink transmission using the first transmission opportunity has failed, performs the first UL transmission using the second transmission opportunity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Noh and Kannan to enable unlicensed resources to reduce overhead by indicating multiple uplink subframes and improve the flexible bandwidth use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20190028252, Akkarakaran et al., discloses Multiplexing demodulation reference signals and synchronization signals in new radio.
 US 20200236555, Tomeba et al., disclose Communication apparatus and communication method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413